IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1779
                             Filed October 28, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CAMERON COVERT FRANKLIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jefferson County, Crystal S. Cronk,

District Associate Judge.



      Cameron Franklin appeals from a restitution order. AFFIRMED.




      William C. Glass, Keosauqua, for appellant.

      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, Timothy W. Dille, County Attorney, for appellee.




      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


DANILSON, Chief Judge.

       Cameron Franklin appeals from the restitution order following her guilty

plea to unauthorized use of a credit card. Franklin maintains the award should

have been limited to the amount connected to the crime she pled guilty to—

namely the $180 worth of withdrawals taken as part of the credit card fraud. In

the alternative, she maintains substantial evidence does not support the amount

of restitution ordered because the district court “deferred to the values claimed by

the victims without corroboration of their testimony for accuracy.” Because the

amount of restitution is not limited by the parameters of the offense for which the

defendant enters a guilty plea and because substantial evidence supports the

amount of the restitution award imposed by the district court, we affirm.

I. Background Facts and Proceedings.

       In October 2013, Franklin was charged by trial information with burglary in

the third degree, operating a motor vehicle without the owner’s consent, and

credit card fraud.

       On June 25, 2014, the State filed a statement of pecuniary damages. The

State sought restitution in the amount of $6520 for Tami Evig and $1352 for

Rebecca Hawley.

       The next day, Franklin filed a petition to plead guilty to the charge of credit

card fraud in exchange for the dismissal of the other counts.               Regarding

restitution, the petition provided that Franklin has been informed the State would

recommend, “[v]ictim restitution, if any, in an amount to be determined through a

restitution hearing.”
                                        3


       On July 10, 2014, the district court accepted Franklin’s guilty plea and

entered judgment.      Franklin was sentenced to a term of incarceration not to

exceed two years with all but four days suspended. A restitution hearing was set

for August 14, 2014.

       At the restitution hearing, Evig testified about the items stolen from her

and their values. Franklin did not object to or offer evidence to contradict the

testimony. The court also admitted into evidence Evig’s handwritten list of the

items and their values based on the amount she purchased them for or

comparison shopping she had done. She testified that items valued at more than

$12,000 were taken from her home and she had received $5921.92 from

insurance for the loss. Similarly, Hawley testified at the restitution hearing and

provided a list of items stolen and their value. She testified that items totaling

approximately $1360 were taken from her as well as $180 removed from her

bank account without her knowledge.         She had not received any insurance

proceeds to offset the loss.

       On September 22, 2014, the district court ordered Franklin to pay victim

restitution in the amount of $5000 to Tami Evig and $1000 to Rebecca Hawley.

Franklin appeals.

II. Standard of Review.

       We review restitution orders for correction of errors at law.     State v.

Hagen, 840 N.W.2d 140, 144 (Iowa 2013). “In reviewing a restitution order we

determine whether the court’s findings lack substantial evidentiary support, or
                                         4

whether the court has not properly applied the law.” Id. (internal quotation marks

omitted).

III. Discussion.

       Iowa criminal defendants who plead guilty or who are found guilty are

required to make restitution “to the victims of the offender’s criminal activities.”

Iowa Code § 910.2. To determine if restitution is required in any given case, the

district court must first identify the victim(s) of the defendant’s criminal conduct.

State v. Bonstetter, 637 N.W.2d 161, 165 (Iowa 2001). A victim is “a person who

has suffered pecuniary damages as a result of the offender’s criminal activities.”

Iowa Code § 910.1(5). Pecuniary damages are damages a victim could recover

from the defendant in a civil action. Iowa Code § 910.1(3). Next, the district

court must determine what losses may be included in the calculation of

restitution. Bonstetter, 637 N.W.2d at 165. A restitution order may include any

damages that are causally related to criminal activities, and the order is not

excessive if it bears a reasonable relationship to the damage caused by the

offender’s criminal act. Id.

       Franklin’s argument appears to be twofold. Franklin first contends the

district court erred because the amount of restitution ordered should have been

limited to the amount connected to the crime to which she pled guilty. Our case

law does not support her position.      “[T]he amount of restitution ordered in a

criminal prosecution is not limited by the parameters of the offense for which the

defendant enters a guilty plea.” Teggatz v. Ringleb, 610 N.W.2d 527, 529 (Iowa

2000); see also State v. Holmberg, 449 N.W.2d 376, 377 (Iowa 1989)
                                            5


(“Defendant argues that the restitution order must be limited by the parameters of

the offense to which he entered his guilty plea, in this case $500. This view is at

odds with our [case law]. Under these cases the order can be extended to any

amount which would be appropriate for tort recovery.”). The district court did not

err by refusing to limit the damages to the crime for which Franklin pled guilty.

       Franklin also contends substantial evidence does not support the amount

of the restitution awarded because the district court “deferred to the values

claimed by the victims without corroboration of their testimony for accuracy.”

Both victims testified about the items that were taken and the value of those

items. They testified they had reviewed the price they paid for items they bought

themselves and had researched similar items to establish values for items they

had received as gifts or inheritance. Evig testified that more than $12,000 worth

of property was removed from her home and insurance had paid her $5921.92.

Hawley testified more than $1360 worth of her property was stolen and an

additional $180 removed from her bank account with the use of her debit card.

She had not received any insurance money. Franklin did not object to their

testimony, nor did she offer any evidence to contradict their testimony. Thus,

substantial evidence supports the district court’s award of restitution in the

amount of $5000 to Tami Evig and $1000 to Rebecca Hawley. 1 We affirm.

       AFFIRMED.



1
  Little evidence was presented in respect to Evig’s insurance claim. Ordinarily we would
expect restitution to be fixed in the amount of the deductible, but certainly an owner can
present evidence to support a larger award, although we recognize settlement of the
insurance claim may serve to rebut a larger award. Here, there was no evidence
presented of Evig’s insurance deductible.